       Case 1:19-cv-01581-NONE-JLT Document 28 Filed 01/04/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   FABIAN CABALLERO MARTINEZ, on                        Case No.: 1:19-cv-01581 NONE JLT
     behalf himself and all others similarly situated,
12                                                        ORDER GRANTING STIPULATED
                    Plaintiff,
13                                                        PROTECTIVE ORDER
            v.                                            (Doc. 26)
14
     SEMI-TROPIC COOPERATIVE GIN &
15   ALMOND HULLER INC., et al.,
16                  Defendants.
17
18          The parties have stipulated to an order to protect confidential information. (Doc. 26) Based
19   upon this stipulation, the Court ORDERS:
20          1.      The stipulated protective order is GRANTED;
21          2.      The parties are reminded that this protective order does not entitle them to file
22   documents under seal. Instead, they must comply with Local Rule 141.
23
24   IT IS SO ORDERED.
25      Dated:     January 2, 2021                             /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
